        Case: 1:21-cv-01947 Document #: 1 Filed: 04/12/21 Page 1 of 6 PageID #:1




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

DAPHANNIE BUTLER,                                      )
                                                       )
               Plaintiff,                              )
                                                       )       Civil Action No. 21-cv-
                                                       )
               v.                                      )
                                                       )
MIDLAND FUNDING LLC, and MIDLAND                       )
CREDIT MANAGEMENT INC.,                                )
                                                       )
               Defendants.                             )
                                                       )       Jury Demanded

                                           COMPLAINT

        Plaintiff Daphannie Butler brings this action under the Fair Debt Collection Practices

Act, 15 U.S.C. § 1692, et seq. (“FDCPA), and alleges:

                                 JURISDICTION AND VENUE

        1.     This Court has jurisdiction pursuant to § 1692k(d) of the FDCPA and 28 U.S.C. §

1331.

        2.     Venue is proper in this District because parts of the acts and transactions occurred

here and Defendants transact substantial business here.

                                            STANDING

        3.     Plaintiff has suffered an injury in fact that is traceable to Defendants’ conduct and

that is likely to be redressed by a favorable decision in this matter.

        4.     Specifically, Plaintiff suffered a concrete injury and harm to her reputation as a

result of Defendants sharing of false information regarding one of Plaintiff’s debts with a third

party. Evans v. Portfolio Recovery Assocs., LLC, 889 F.3d 337, 346 (7th Cir. 2018).




                                                  1
         Case: 1:21-cv-01947 Document #: 1 Filed: 04/12/21 Page 2 of 6 PageID #:2




                                            PARTIES

          5.    Plaintiff is a resident of the State of Illinois, from whom Defendants attempted to

collect a delinquent consumer debt allegedly owed for a defaulted Comenity Bank consumer

account (the “Account”).

          6.    Plaintiff used the Account primarily for personal, family, and household

purchases.

         7.     The Account is a “debt” as that term is defined in § 1692a(5) of the FDCPA.

          8.    Plaintiff is a “consumer” as that term is defined in § 1692a(3) of the FDCPA.

          9.    Defendant Midland Funding, LLC (“Midland”) is a Delaware limited liability

company that does or transacts business in the State of Illinois. Its registered agent is Midland

Credit Management, Inc., located at 1821 Walden Office Sq., Ste. 400, Schaumburg, Illinois

60173.

          10.   Midland buys defaulted debts for pennies on the dollar, then attempts to collect

the face value of the debts from consumers via third parties.

          11.   Midland holds a collection agency license from the State of Illinois.

          12.   Midland’s principal business purpose is the collection of defaulted consumer

debts.

          13.   Midland is thus a “debt collector” as defined in 15 U.S.C. § 1692a(6) of the

FDCPA.

          14.   Defendant Midland Credit Management, Inc. (“MCM”, and together with

Midland, “Defendants”) is a servicer of defaulted consumer debts that collects debts on behalf of

purchasers of defaulted consumer debts, such as Midland in this case, via the mailing of

collection letters and telephone communications made to debtors.




                                                 2
      Case: 1:21-cv-01947 Document #: 1 Filed: 04/12/21 Page 3 of 6 PageID #:3




       15.      MCM is a Kansas corporation that does or transacts business in Illinois. Its

registered agent is Illinois Corporation Service Co., located at 801 Adlai Stevenson Drive,

Springfield, IL 62703.

       16.      MCM maintains and/or owns a website, www.midlandcredit.com.

       17.      MCM’s website contains, in part, the following statements:


       Who is Midland Credit Management (MCM)?

       Midland Credit Management (MCM) is a company that helps consumers resolve past-due
       financial obligations. MCM has serviced millions of collection accounts over the years
       with the goal of helping consumers achieve financial freedom. MCM works with
       consumers and also partners with Midland Funding LLC, one of the nation’s largest
       buyers of unpaid debt.

       If you received a letter from MCM, this means a creditor you had an account with has
       closed your account and sold it to one of our family of companies. You will need to work
       with MCM, not your original creditor, to resolve your account.

       MCM empowers consumers by creating payment plans that work for them. We have
       helped over 7 million consumers work toward improved financial health.

Midland      Credit   Management,    Inc.,   “About   Us”,   https://www.midlandcredit.com/help-

center/faqs/, Accessed on 26 June 2020.

        18.     MCM is licensed as a collection agency in the State of Illinois.

        19.     MCM manages and services charged-off consumer debt portfolios for Midland

and regularly collects or attempts to collect debts on behalf of Midland.

        20.     MCM is a “debt collector” as that term is defined in § 1692a(6) of the FDCPA.

                                      FACTUAL ALLEGATIONS

        21.     According to Defendants, Plaintiff incurred charges on the Account but failed to

make timely payments, and the Account went into default.




                                                 3
       Case: 1:21-cv-01947 Document #: 1 Filed: 04/12/21 Page 4 of 6 PageID #:4




        22.     According to Defendants, Midland subsequently acquired the Account from the

original creditor.

        23.     Defendants then began efforts to collect the Account.

        24.     In response to collection attempts by Defendant, Plaintiff consulted with the

attorneys at Community Lawyers, LLC, who, on January 2, 2021 sent a letter to Defendants

indicating that Plaintiff disputed the debt. (Exhibit A, Dispute Letter).

        25.     Defendants received Plaintiff’s dispute on January 7, 2021. (Exhibit B, Certified

Tracking)

        26.     Plaintiff’s dispute letter stated, in part, that the amount reported is not accurate.

        27.     A statement that “the amount reported is not accurate” evinces the intention to

dispute the validity of at least a portion of the purported debt. Evans, 889 F.3d at 377. “There is

simply no other way to interpret this language.” Id.

        28.     Thereafter, on January 22, 2021, Defendants communicated credit information

regarding the Account to the TransUnion consumer reporting agency, including the balance, an

account number, and the date reported. (Exhibit C, Redacted Excerpt from Plaintiff’s

TransUnion Report).

        29.     Defendants failed to communicate that Plaintiff’s debt was disputed when it

communicated other information to TransUnion regarding the debt.

        30.     15 U.S.C. § 1692e of the FDCPA provides as follows:

                False or misleading representations

                A debt collector may not use any false, deceptive, or misleading
                representation or means in connection with the collection of any debt.
                Without limiting the general application of the foregoing, the
                following conduct is a violation of this section:




                                                   4
      Case: 1:21-cv-01947 Document #: 1 Filed: 04/12/21 Page 5 of 6 PageID #:5




               . . . (8) Communicating or threatening to communicate to any person
               credit information which is known or which should be known to be
               false, including the failure to communicate that a disputed debt is
               disputed. . . .

        31.    Defendants failed to communicate a dispute to the TransUnion credit reporting

agency, in violation of 15 U.S.C. § 1692e(8), when they knew or should have known about the

dispute and communicated other information regarding the debt to the credit reporting agency.

        32.    Credit reporting by a debt collector constitutes an attempt to collect a debt. E.g.,

Rivera v. Bank One, 145 F.R.D. 614, 623 (D.P.R. 1993) (a creditor’s report of a debt to a

consumer reporting agency is a “powerful tool, designed in part to wrench compliance with

payment terms from its cardholder”).

        33.    Defendants defamed Plaintiff’s credit reputation by communicating false credit

information.

        34.    A debt reported with no dispute results in a much lower credit score than a report

of both the debt and the dispute. Saunders v. Branch Banking and Trust Co. of VA, 526 F. 3d

142, 146-47 (4th Cir. 2008).

        35.    Midland bears the burden of monitoring the activities of those it enlists to collect

debts on its behalf, including MCM. Janetos v. Fulton Friedman & Gullace, LLP, No. 15-1859,

2016 WL 1382174, at *7 (7th Cir. 2016).

        36.    Defendants’ collection communications are to be interpreted under the

“unsophisticated consumer” standard. See, Gammon v. GC Services, Ltd. Partnership, 27 F.3d

1254, 1257 (7th Cir. 1994).

                COUNT I- FAIR DEBT COLLECTION PRACTICES ACT

        37.    Plaintiff re-alleges the paragraphs above as if set forth fully in this count.




                                                  5
      Case: 1:21-cv-01947 Document #: 1 Filed: 04/12/21 Page 6 of 6 PageID #:6




        38.   Defendants failed to communicate a dispute to the TransUnion credit reporting

agency, in violation of 15 U.S.C. § 1692e(8), when it knew or should have known about the

dispute and communicated other information regarding the debt to TransUnion.

       WHEREFORE, Plaintiff respectfully asks this Court enter judgment in Plaintiff’s favor

and against Defendants as follows:

                     A.      Statutory damages pursuant to 15 U.S.C. § 1692k(a)(2);

                     B.      Costs and reasonable attorney fees pursuant to 15 U.S.C. §
                             1692k(a)(3); and

                     C.      Such other or further relief as the Court deems proper.


                                      JURY DEMAND

                                Plaintiff demands trial by jury.



                                                   Respectfully submitted,

                                                   By: /s/ Daniel Brown
                                                           Daniel Brown

Daniel Brown
Main Street Attorney, LLC
PO Box 247
Chicago, IL 60690
P: (773) 453-7410
E:daniel@mainstreetattorney.com




                                               6
